Citation Nr: 0948522	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009) for additional 
disability of the left shoulder due to surgery in June 1996 
and post operative care by the Department of Veterans Affairs 
(VA). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to March 
1965.

This matter comes before the VA Board of Veterans' Appeals 
(Board) from a rating decision of the VA Regional Office (RO) 
in Boise, Idaho that denied compensation under 38 U.S.C.A. 
§ 1151 for failed left shoulder arthroplasty.

The Veteran and his wife presented testimony in June 2008 
before the undersigned Veterans Law Judge sitting at Boise, 
Idaho.  The transcript is of record.  

By decision dated in January 2009, the Board denied the 
Veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for failed left shoulder arthroplasty.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in June 2009, the 
Court granted a June 2009 joint motion by the Veteran's 
representative and VA's General Counsel (the Parties), and 
vacated and remanded the case to the Board for compliance 
with instructions contained therein.


FINDING OF FACT

The veteran does not have additional left shoulder disability 
which is due to VA treatment in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left 
shoulder as the result of VA surgery in June 1996 and post 
operative treatment have not been met. 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim. See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) on March 3, 2006 which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant. Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As held in 
Sanders, all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in March 2005 apprised the Veteran of the 
evidence necessary to support his claim.  He was asked to 
identify evidence and told that VA would assist in obtaining 
relevant evidence.  The evidence of record was listed and the 
veteran was told how VA would assist him.  The Veteran was 
advised of the status of his claim In February 2006.  The RO 
told him what action was necessary in the development of 
certain evidence.  In March 2006, the Veteran was asked to 
complete a release so that records could be obtained.  He was 
also asked for records pertaining to an award for tort 
damages.  The veteran was advised in April 2006 of the manner 
in which VA determines disability ratings and effective 
dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the appellant received inadequate pre 
adjudicatory notice, and that error is presumed prejudicial, 
the record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
pre adjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
treatment records the Veteran identified have been obtained 
and associated with the record.  A VA examination was 
conducted and an opinion was obtained.  The Veteran was 
afforded the opportunity to testify before a Veterans Law 
Judge.  He has not reported any additional evidence or 
information which might be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.

During the hearing before the Board in June 2008, it was 
indicated that additional medical evidence might be 
forthcoming.  The Veteran was advised that the claims folder 
would be left open for 30 days for further submissions.  Such 
actions comply with 38 C.F.R. § 3.103 (2009) and the VCAA.  
The Veteran was clearly advised that he should submit 
additional evidence in support of his assertions and claim.  
The Board is satisfied that the RO has complied with the 
duty-to-assist-requirements of the VCAA and the implementing 
regulations.  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to proceed to a 
final decision in this appeal.

Pertinent Law and Regulations

Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151. See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  The Veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a Veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

Factual Background

The essential facts of the case are as follows.  The Veteran 
sustained a comminuted left humeral head fracture with 
minimal displacement in June 1996 as the result of a seizure.  
He was initially admitted to St. Joseph Medical Center where 
an orthopedic consultant concluded that surgical intervention 
for prosthetic replacement with hemi-arthroplasty was 
required for best results.  The risks, complications, 
alternatives and processes were discussed with the Veteran 
and his wife in detail.  He was noted to be awake and alert, 
and understanding of the terms presented to him.  The Veteran 
was subsequently transferred to a VA facility for surgery.

The Veteran underwent left shoulder hemiarthroplasty in June 
1996.  The VA discharge summary indicates that he did well 
postoperatively, although pain was difficult to control.  
During hospitalization, the Veteran was trained to perform 
physical therapy exercises.

VA outpatient clinical records dating from June 1996 reflect 
that the appellant received frequent and continuing follow-up 
over the course of the following months for complaints that 
included severe and constant pain, weakness and limitation of 
motion.  In October 1996, a provider recommended debridement 
and related that if this did not produce satisfactory 
results, a larger modular head might be appropriate.  

The record indicates that the Veteran subsequently sought 
medical attention for continuing symptoms from S. Kay, M.D., 
who noted in January 1997 that he had initially advised 
surgery for the Veteran after his injury, but that the actual 
procedure had been performed by Dr. Hollander.  He stated 
that he had seen the Veteran on a subsequent occasion in the 
VA orthopedic clinic.  On physical examination, the Veteran 
related that his shoulder had been improving until a physical 
therapy session produced worsening symptoms, including 
substantial limitation of motion and pain.  The Veteran said 
that he had been told in the VA orthopedic clinic in December 
1996 that there had been loosening of the prosthesis - the 
reason for the current orthopedic consultation.  

Following a comprehensive examination, Dr. Kay stated that 
the Veteran's current symptoms did not appear to be related 
to a loose prosthesis but incompetence of the rotator cuff.  
Further diagnostic studies were recommended with follow-up at 
the VA clinic.  It was suggested that revision surgery might 
be indicated and that the Veteran was aware of this.  In 
February 1997, Dr. Kay noted that he had received a call from 
a radiologist at the VA hospital who related that an 
ultrasound had not demonstrated evidence of loosening of the 
prosthesis, but a complete supraspinatus avulsion.

A February 1997 VA treatment record noted that left shoulder 
surgery had failed and that the Veteran had pain and minimal 
range of motion.  The provider related that the Veteran had a 
rotator cuff tear that was the source of his pain.  
Arthroscopic debridement of the left rotator cuff tear was 
recommended.  The risks and benefits of left shoulder surgery 
were explained and the Veteran opted for surgical 
intervention.  Subsequent VA outpatient clinic notes record 
that surgery was scheduled in April 1997.  The Veteran's 
documentation in the record indicates that he cancelled the 
April 1997 surgery because he found out that it would not be 
performed by Dr. Kay.

Dr. Kay wrote in May 1997 that he spoke with the Veteran by 
phone.  It was noted that he had been scheduled for surgery 
at the VA hospital for his complicated shoulder problem.  Dr. 
Kay made it clear that he would not be performing the surgery 
as he had discontinued his association with VA in April 1997 
and was unavailable for this type of procedure.  He advised 
the Veteran that the same VA surgeon who accomplished the 
initial procedure would be performing the second one.  He 
noted that the appellant was "somewhat leery about 
undergoing surgery again by Dr. Hollander."  The Veteran 
said that he had scheduled an opinion with another outside 
shoulder specialist whose name he did not recall with whom he 
was meeting the following day.  

The record indicates that the Veteran returned to VA for 
treatment of increasing left shoulder symptomatology in 
October 1997 and signed a Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures that same month.  He 
underwent left shoulder arthroscopy with arthroscopic 
subacromial decompression with debridement in November 1997.  
The operative report indicated that he understood that this 
might not alleviate all his symptoms and certainly would not 
increase his function.  It was noted that the Veteran 
understood all risks and benefits of the procedure and wished 
to proceed.  During surgery, it was noted that the humeral 
head of the prosthesis was visible, indicating a large 
rotator cuff tear.  The surgical report noted history of 
hemiarthroplasty and subsequent rotator cuff tear. 

A clinical entry from Dr. Kay in January 1998 recorded that 
the Veteran returned for treatment reporting more left 
shoulder pain after arthoscopy.  Following examination, 
impressions were rendered of eighteen months status post left 
four-part proximal humerus fracture, treated with shoulder 
hemiarthroplasty with poor outcome, and status post November 
12, 1997 left shoulder arthroscopy confirming rotator cuff 
tear with subsequent worsening of symptoms (possibly due to 
damage to the deltoid muscle or acromion).  Dr. Kay stated 
that the extremely poor prognosis was discussed with the 
Veteran and his wife, and that it was unclear that any 
surgical procedure would significantly improve his symptoms.  
The provider added that alteration of the prosthesis was 
unlikely to be beneficial and that shoulder arthrodesis would 
be exceptionally difficult to achieve technically.  

Dr. Kay stated in a report dated in February 1998 that left 
shoulder symptoms were unchanged, with inability to elevate 
the left arm more than a few degrees actively and pain all 
the time.  It was noted that since his last visit, he had 
undergone left shoulder fluoroscopy by another physician who 
had observed no clear evidence of prosthesis loosening 

In a clinical report dated in March 1998, Dr. Kay summarized 
the Veteran's clinical history following VA surgery 18 months 
before, as "stormy" said that he had never obtained good 
pain relief or good motion following the procedure.  It was 
noted that his symptoms had worsened and diagnostic work-up 
had revealed a large rotator cuff tear which was subsequently 
operated on arthroscopically.  Dr. Kay reported that the 
Veteran's symptoms had worsened after the second procedure 
and that he had presented to his office for treatment.  It 
was noted that following further diagnostic studies and 
prolonged discussion about treatment options, the Veteran 
wished to proceed with resection arthroplasty.  An X-ray 
revealed the left proximal humerus and cemented prosthesis 
subluxed superiorly and anteriorly.  An impression of failed 
left shoulder hemi-arthroscopy performed by Dr. Hollander 
with massive rotator cuff tear was rendered.  

The Veteran was admitted and underwent resection arthroplasty 
performed by Dr. Kay in March 1998.  The operative report 
indicated that the biceps tendon had been dislocated from the 
groove.  There was a scarred capsule about the prosthesis 
with no significant tendinous tissue of the rotator cuff.

In response to questions posed in a letter dated in December 
1998 brought to an appointment, Dr. Kay replied to the 
Veteran in correspondence dated in January 1999.  Among other 
things, he said that the amount of scar tissue in the 
Veteran's shoulder was likely time related.  He related that 
a revision for a shoulder prosthesis would have had a better 
outcome if performed earlier as opposed to later.  Dr. Kay 
stated that the displacement of the biceps tendon was related 
to inadequate rotator cuff tissue which was secondary to the 
initial trauma, and reiterated that the chance for a 
successful revision is generally diminished with time between 
the initial surgery and the attempt at revision.  It was 
concluded that had corrective measures been attempted 
earlier, the chance of a better outcome would have been 
improved.

A VA examination was conducted in June 2005.  The examiner 
noted that the Veteran's claims file was available and 
reviewed.  It was reported that following the original 
surgery, the appellant was discharged to home and was 
improving, with no problems shown except for a dependence on 
pain medications.  She stated that it was well known that 
complications could set in through no fault of the hospital 
or the surgeon, and no definite fault of the patient.  The VA 
examiner related that she could see no specific failure for 
the Veteran, and that there was no failure of VA in 
exercising the degree of care that would be expected of a 
reasonable health care provider.  She said that she could not 
see anywhere in the record any carelessness, neglect, or lack 
of proper skill, and that the Veteran seemed to be 
progressing well.

With respect to informed consent, the Veteran stated that 
this was not an issue and that he signed the informed 
consent.

During his hearing in June 2008, the Veteran asserted that 
certain documents in the record demonstrated that the wrong 
size prosthesis was used in the original surgery.  He stated 
that he consistently asked for repairs to be made because of 
his postoperative pain.  He related that he suffered through 
18 months of continuing errors, blunders, and bad diagnoses.

Legal Analysis

The Veteran essentially argues that he has additional 
disability of the left shoulder as the result of VA's failure 
to acknowledge and diagnose the failed left shoulder implant 
and repair it in a timely manner.  He asserts that the 
medical evidence demonstrates lack of adequate follow-up 
after the initial surgery resulting in additional disability.  

The Board observes, however, that there nothing in the record 
that suggests that the appellant did not receive the care to 
which he was entitled after left shoulder surgery in June 
1996.  The record reflects that he received continuing 
follow-up and treatment subsequent to the June 1996 
operation, and that as early as October 1996, a provider 
recommended debridement of the joint, and that if this did 
not work, revision surgery.  The evidence shows that when the 
appellant obtained an orthopedic consultation from Dr. Kay in 
January 1997, approximately seven months after his initial 
surgery, he was told that his symptoms were not felt to be 
consistent with a loosening of the prosthesis as the Veteran 
thought, but rather a rotator cuff problem.  Dr. Kay informed 
him that further surgery might be indicated and indeed noted 
that the Veteran was aware of this.  The following month, VA 
clinical staff determined that the appellant had a failed 
surgery and confirmed Dr. Kay's impression that a rotator 
cuff problem was the source of his pain for which debridement 
was suggested once again.  The record reflects that remedial 
surgery was scheduled for April 1997 but that the Veteran 
cancelled because, by his own admission, he did not want to 
undergo further surgery by the VA surgeon.  In Dr. Kay's May 
1997 clinic notes, reference was made to an appointment with 
an outside shoulder specialist, but no clinical evidence in 
this regard has been provided.

Although the appellant presents Dr. Kay's assessment in 
January 1999 as confirming evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in not performing left 
shoulder surgery earlier or evidencing lack or proper care, 
the record clearly documents that reparative surgery had long 
been recommended by VA since at least October 1996.  It is 
shown that the Veteran did not act on this suggestion, and 
that even when surgery was scheduled for April 1997, he 
cancelled the appointment and did not return for treatment or 
surgical intervention until the following October.  There is 
no indication in the record as to why he waited for six 
additional months or so before scheduling additional left 
shoulder surgery.  What is clear is that delay could have 
resulted in less chance for improvement.  The delay was on 
the part of the Veteran, not VA.  The appellant cannot fault 
VA when he was the cause of the delay.  We therefore find the 
situation analogous to the case contained in 38 C.F.R. 
§ 3.361(b)(3) that addresses the Veteran's failure to follow 
medical instructions. 

The Board observes that Dr. Kay does not at any time suggest 
that there was lack of proper care on VA's part, to include 
in his letter dated in January 1999.  Although he indicated 
that the chances of a better outcome might have been improved 
if corrective measures had been attempted earlier, the Board 
points out that the Veteran himself waited more than a year - 
between October 1996 and October 1997 - before he took steps 
to arrest a deteriorating left shoulder condition.  Moreover, 
when the record was reviewed for VA compensation and pension 
purposes in June 2005, the examiner was unequivocal in her 
assessment that there was no failure of VA in exercising the 
degree of care that would be expected of a reasonable health 
care provider, and that no where in the record was there 
evidence of carelessness, neglect, or lack of proper skill.  
The appellant has not presented any reliable evidence to the 
contrary which refutes these conclusions.

The Board would point out that the Veteran is certainly 
competent to report the onset and degree of the left shoulder 
symptoms he has experienced throughout the years, but the 
question of whether he has additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part is a 
complex medical issue that is beyond the realm of a layman's 
expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, after having 
carefully considered the evidence, the Board concludes that 
the legal requirements are not met for compensation under 38 
U.S.C.A. § 1151.  The record contains no definitive evidence 
which tends to substantiate the Veteran's contentions that he 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment, or that the residuals were not 
reasonably foreseeable.  Rather, the evidence demonstrates 
that the Veteran underwent left shoulder hemiarthroplasty in 
June 1996 and that the surgery ultimately failed through no 
fault of anyone in particular.  Subsequent records show that 
he suffered a torn left rotator cuff for which he underwent 
additional VA surgery without significant relief which also 
is not shown to reflect lack of proper care on VA's part.

At the June 2008 hearing, the undersigned Veterans Law Judge 
provided the Veteran with the opportunity to submit competent 
evidence in support of his claim pursuant to 38 C.F.R. 
§ 3.103 (2009).  The Judge described the lack of evidence as 
a potential evidentiary defect.  The Veteran did note that he 
had tried to obtain evidence to include a response to 
questions; but the doctor was reluctant to reply.  The 
additional submissions received since that time are 
duplicates of evidence previously considered and do not 
corroborate additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment, or residuals were not reasonably 
foreseeable.  

The Board acknowledges that the Veteran may well believe that 
the evidence supports his claim that there was failure in 
follow-up after his 1996 surgery, and that he has additional 
disability as a result.  As discussed above, however, the 
question of whether he has additional disability in which the 
proximate cause was a failure on VA's part is beyond the 
realm of a layman's competence. See Jandreau, supra.  In sum, 
the evidence does not establish fault or an event not 
reasonably foreseeable.

The Board also observes that there is a clinical note under 
the heading resolution (document with July 30, 1998 date): 
Pt. Called on 12-19-96, he finally did get to see new Ortho 
Doc. Films reveal that the last shoulder replacement was 
improperly done.  Will have to redo.  This Board finds that 
this document is of little probative value.  It is clear that 
the staff person who answered the Veteran's call simply 
transcribed what was told to him or her by the veteran.  It 
is well established that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment does not constitute competent medical 
evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
("in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration"); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In summary, in the absence of competent evidence which 
demonstrates additional disability as a result of an event 
not reasonably foreseeable or carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical or surgical 
treatment in June 1996 and thereafter, the Board concludes 
that compensation under 38 U.S.C.A. § 1151 for additional 
disability is not warranted.  The preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left 
shoulder due to VA surgical treatment in June 1996 and post 
operative care is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


